John C. Leftwich was convicted in the county court of Seminole county of the offense of willfully omitting to furnish the necessary food, clothing, shelter, and medical attendance for his minor child, Oseolas Leftwich, and his punishment fixed at a fine of $200.
This appeal has been pending in this court since the 19th day of July, 1921. The cause was submitted on October 4, 1922, at which time no appearance was made by counsel representing plaintiff in error to orally argue the cause. No brief has been filed in behalf of plaintiff in error.
Rule 9 of this court (12 Okla. Crim. viii, 165 P. x) provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears will affirm the judgment."
An examination of the pleadings, instructions, and judgment, and sentence discloses no prejudicial error, and the judgment is accordingly affirmed. *Page 376